Title: Thomas Jefferson to Francis Adrian Van der Kemp, 9 February 1818
From: Jefferson, Thomas
To: Van der Kemp, Francis Adrian


                    
                        
                            Dear Sir
                            Monticello
Feb. 9. 18.
                        
                        Your favor of Jan. 7. has been some time at hand. age, which lethargises all our movements, makes me a slow correspondent also, and revolts me strongly from the labors of the writing table. reading when I can be indulged in it, is the elysium of my present life.
                        You suppose I may possess essays and scraps, on various subjects, committed to paper, and lying buried in my desk. No, Sir; I have nothing of the sort. my life has been one of unremitting labor, and that in a line entirely foreign to the sciences. it was my lot to be cast into being at the period of the commencement of a political convulsion, which has continued since to agitate the whole civilized globe. that commencement was in my own country, and under circumstances which placed in a state of requisition all the energies of the body and mind of every citizen. it’s necessities dragged me from a life of retirement and contemplation, to which my natural propensities strongly inclined, to one of action and contention, and in a the field to of politics from which I was most averse. in this I have never had leisure to turn to right or left, to indulge for a moment in speculative meditations, much less to commit them to writing.
                        I return you the paper on incestuous marriages, in which you have proved beyond question that neither under the Mosaïc, nor Natural law is a man forbidden to take in second marriage the sister of his first. early in our revolution the legislature of Virginia thought it necessary that their Code of laws should be revised, and made homogeneous with their new situation. this task was committed to mr Wythe, mr Pendleton and myself. among others, the law regulating marriages came under consideration. we thought it most orthodox and correct to copy into our bill the very words of the Levitical law. after continuing in force for some years, the permission to marry a wife’s sister was thought to produce in practice jealousies and heartburnings in families, and even temptations to crime; and it was therefore repealed, not as in itself intrinsically intrinsic guilt, but inexpedient as leading to guilt. this depends much on the family habits and intercourse of each country.
                        Not having replaced my set of the Philosophical transactions, I am not able to turn to the paper from which you quote the words ‘the movements of nature are in a never ending circle Etc.’ but I suppose they were in that which I wrote on the discovery of the bones of the Megalonyx. this animal was pronounced to be extinct. but I thought it might be doubted whether any particular species of animals or vegetables, which ever did exist, has ceased to exist. this doubt is suggested by the consideration that if one species of organised matter might become extinct, so might also a 2d a 3d and so on to the last: and thus all organised bodies might disappear, and the earth be left without life or intellect, for the habitation of which it is so peculiarly prepared. a particular species of unorganised matter might disappear for a while, and be restored by the fortuitous concourse & combination of the elements which compose it. but organised being cannot be restored by accidental aggregation of it’s elements. it is reproduced only by it’s seed. against it’s loss therefore nature has made ample provision, by a profusion of seed, some of which, however inauspiciously scattered, may be sure to take effect. thus, the tree produces a seed, and the seed reproduces a tree. a bird produces an egg, and the egg a bird. an animal or vegetable body, after thus reproducing more or fewer individuals of it’s own species, perishes, is decomposed, and it’s particles of matter pass into other forms. the production of a plant or a worm from the substance of an animal carcase, or of a child from the coit of the sexes, is not a new creation: it is but a flux of the particles of matter from one to another form, according to the laws of their chemical affinities.  not one a particle is lost or left unemployed. the Universe is now made up of exactly the same particles of matter, not a single one more or less, which it had in it’s original creation. so sung truly the poetical disciple of Pythagoras;
                        ‘Nec perit in tanto quicquam (mihi crede) mundo.’
                        this is the never-ending circle in which I observed that animal and vegetable natures are circulated and secured against failure thro’ indefinite time.
                        Extending our views to the heavenly bodies, we know that certain movements of theirs, heretofore deemed anomalous and erratic, have been considered as indicative indications of disorder, affecting the equilibrium of the powers of impulse and attraction, which restrain them in their orbits, and threatening consequently their crush & destruction in time. yet De la Place has now demonstrated that these supposed irregularities are strictly in obedience to the general laws of motion, that they are periodical and secular; and that these members of the Universe also may continue moving in their orbits thro’ indefinite time. yet I have not seen this demonstration of a possibility condemned by orthodoxy either of religion or philosophy. it’s only result is that if a time is to be when these bodies shall be brought to an end, it will not be from any defect in the laws of their continuance, but by another ‘Sta Sol’; of the Creator, by an arrest of their motion from the hand which first impressed it. nor indeed do I know that a belief in the eternity of the world is against the sound doctrines of the Christian faith. the eternity of two beings is not more incomprehensible to us than that of one. the eternity of the Universe, & that of the being who regulates it’s order, preserves it’s course, and superintends all it’s the action of all it’s parts, may stand together, as well as either of them alone. and the most eminent divines have considered this coeternity as not inconsistent with the relation of the two beings as Cause and effect. where effect is produced by motion of parts, there they admit there must be priority & posteriority. but where effect is the result of will alone, they are simultaneous and coeval. and they maintain that the Creator must have willed the creation of the world from all eternity. the words of St Thomas Aquinas are ‘Constat quod quicquid Deus nunc vult  quod sit, ab aeterno voluit quod sit.—et necessarium videtur quod ab aeterno creaturam in esse produxerit.’ again ‘quod enim primo dicitur,  agens de necessitate praecedere effectum qui per suam operationem sit, verum est in his quae agunt aliquid per motum; quia effectus non est nisi in termino motûs; agens autem necesse est esse etiam cum motus incipit. in his autem necesse est esse etiam cum motus incipit quae in instanti agunt, hoc non est necesse.’—‘deus ab aeterno fuit jam omnipotens, sicut cum produxit mundum: ab aeterno potuit producere mundum: consequentia certissima est, et antecedens verissimum.’—‘si mundus non potuisset ab aeterno esse, ex eo foret, quia non possunt esse in unico instanti simul causa et effectus, producens et productum. sed hoc falsum est.—potuit ergo, cum causa aeterna, effectus coaeternus esse.’ Joannes Scotus says that ‘God precedes the world, not in the order of time but of causality. the cause always was, and  is, and will be, and therefore the effect always has subsisted, doth subsist, and will subsist; that is, the universe is eternal in it’s cause.’ the sentiment you quote however neither necessarily involves this course of Cosmogony, nor does it imply any principle of the pantheism which you apprehend it might admit.
                        I have said so much on this subject that I am afraid you will imagine I have been defending an opinion. not at all. it is a doubt only which I have been vindicating from the charge of puerility imputed to it by a 
   *Dr B.—
writer, whose greater ripeness of judgment was offended by the doubt. for it was expressed merely as a doubt whether any race of animals which ever did exist, has ceased to exist? it had seemed, and still seems to me that, before a decision of the question, two enquiries are necessary. 1st is the animal known to have ever existed? for example the Sphynx, Cyclops, Centaur, Satyr, Faun, Mermaid, dragon, Phoenix? Cuvier indeed has proved to us by anatomising their remains, that several animals have existed, now unknown to us. but then follows the 2d enquiry. is it known that they are extinct? have all parts of the earth been sufficiently explored to authorize a confident assertion? e.g. the interior parts of N. & S. America, the interior of Africa, the polar regions Arctic & Antarctic, the Austrasian division of the earth, for we are no longer to talk of it’s quarters? of this latter division, a small portion of it’s margin only has been explored: and yet what singular and unknown animals have been found there! had a skeleton of one of these floated to our shores half a century ago, it would have been enrolled in the catalogue of ‘species extinct.’
                        I think therefore still, there is reason to doubt whether any species of animal is become extinct; that this does not involve as a necessary consequence the eternity of the world; and, if it did, that we are authorised by the fathers of our faith to say there would be nothing unlawful in this consequence, and I have quoted the authorities of Theologians, rather than of Philosophers, because the former consider these as their natural enemies. for these quotations I am indebted to M. D’Argens.
                        You ask whether I have seen Cuvier’s essai sur la theorie de la terre, or Brieslau’s introduction a la geologie? I have seen neither: and in truth I am disposed to place all these hypothetical theories of the earth in a line with Ovid’s
                        
                            
                                
                                ‘Ante mare et terras et quod tegit omnia coelum
                            
                            
                                
                                Unus erat toto naturae vultus in orbe,
                            
                            
                                
                                Quem dixere Chaos; rudis indigestaque moles.’
                            
                        
                        for all their theories require the original hand of a Creator: & if his intervention is necessary, why should we suppose him to throw together a rude and indigested mass of matter, and leave it in chaos, unfinished, for millions of years, to work it’s own way by mechanical fusions and aggregations, and by chemical affinities and fermentations into mineral forms, and animal  and vegetable life? could not he, with the same ease, have created the earth at once, in all the perfection in which it now exists? and were the Genesis of the earth by Moses tradition, not revelation, instead of employing the Creator in detail thro’ six days of labor, in one of which he says ‘let there be light and there was light,’ it would have better filled our ideas of his exalted power and wisdom, to have summed the whole in the single fiat of ‘Let the world be, and it was.’
                        I am afraid that a letter, extended to such inordinate length, will make you doubt the truth with which it began, that I am averse to the labors of the writing table. yet it is a real truth. but my subject sometimes runs away with me, without controul or discretion, until my reader, as well as myself, is ready to welcome with gladness the valedictory assurance of my great esteem & respect.
                        
                            Th: Jefferson
                        
                    
                    
                        Remainder in PoC only, continuing on same page beneath signature:
                        P.S. I am irresistably led by the subject to add still some kindred speculations.—Nothing is known to us but Matter. we percieve in it solidity, extension, and activity. this last property manifests itself 1. by it’s constant effort to descend vertically towards the center of the earth, called, gravitation; 2. by the energy with which it clings to contiguous particles of matter, in every direction, called attraction of Cohesion. 3. in some combinations of matter by the faculty of thought, with which they are endowed. the modes in which these different faculties are exercised are unknown to us. we see the facts only. an apple is loosened from it’s stem on a tree. it immediately descends towards the centre, until some obstacle arrests it’s course. a stone appears at rest on the ground. interpose your hand, and you immediately feel it’s efforts to proceed in it’s course of descent. a piece of wood, or other substance which we call elastic, is bent out of it’s habitual form. the cohesive attraction of it’s parts is immediately in a state of exertion to return to the position in which their mutual attractions were in equilibrio. the spring of a watch is wound up; there commences instantly, within itself, a nisus to expand, and return to it’s prior state. the workings of these two principles of activity are unseen and inconcievable to us: quite as much so as those of the 3d called thought, which we observe in certain systems of matter only. the individuals visibly endowed with this faculty, we class under the name of Animal beings, and do not generally suppose it in another set of organised bodies, which we call vegetable. Bishop Watson, however, in his Essay on the subjects of Chemistry, lays it down as a principle that wherever there is an internal circulation of fluid, there is life; and where there is life, there may be, and probably is sensation. whence he infers that the vegetable forms of matter are also sensible beings. and he names several plants, as the Dionaea, the Sensitives, those which fold & unfold their petals or leaves, which exhibit evident proofs of sensibility. we may add another to the Bishop’s inferences, that where there is life, and sensation, there probably is thought also. perhaps it would be more exact to make the existence presence of a nervous system the test of sensibility, and consequently of thought. it is true that the best optical instruments have not as yet enabled us to discover nerves in vegetable bodies. but their improvement is indefinite, and we cannot say to what future discoveries their further improvements may not lead. there is a whole Order of animals too, the Zoophytes, in which no nervous system has ever been discovered; and yet some of them are loco-motive; the Microscopic generally, and even the Monad, so minute as never yet to have been directly seen by the aid of any glass, shews, by it’s magnified shadow that it has voluntary motion. they have then a will, and consequently the faculty of thought. and if the particles of matter of which they are composed, without being arranged in the form of nerves, can yet think, so may the organised vegetable, even if without nerves. besides the possibility of nerves, altho invisible by our present glasses, may there not be organs of sensibility in other forms, equivalent to nerves, which we see, but do not understand. there are parts in the animal body, as the Spleen, visible enough, but their functions unknown. so, in vegetables also, there may be organs visible enough, but not suspected to exercise the functions of sensation. the pith itself, so analogous to the vertebral marrow of animals, may have destinations unknown to us. the analogies between animal and vegetable subjects are so numerous and so evident, that we reason with confidence from the one to the other. but when we proceed to unorganised matter, these analogies fail us. we see in it distinctly the properties of gravitation and cohesion; but that of sensation and thought, we can neither affirm or deny. it was certainly in the power of the Creator to give it; we know no reason why he should not; and no fact which proves he has not. to deny that the Creator could give to matter the faculty of thinking, has been justly charged by mr Locke as gross impiety. and he observes very truly that it is at least as easy to admit that a substance, known to exist, may exercise a faculty incomprehensibly to us, as to admit 1. that there is an existence, not material, neither known nor comprehensible to us; and 2. that it exercises power over what is material, equally incomprehensibly to us. it is making two difficulties  out of one, and substituting, in the place of one, two incomprehensibilities. if we are ignorant of the operation by which thought results from matter, it does not follow that we may supply our ignorance by gratuitous creations of fancied beings, which multiply, instead of explaining the embarrasments of the subject. accordingly the opinions of some of the most respected fathers & dignitaries of the church have been that the souls of men and brutes, the persons of daemons & angels, & even the deity himself, are all material. thus St Macarius, one of the Graecian fathers, in one of his homilies, speaking of angels, daemons, & the human soul says they have all bodies. ‘quae quamvis subtilia sunt, tamen in substantia, forma et figura, secundum tenuitatem naturae eorum corpora sunt tenuia, quemadmodum et hoc corpus in substantia sua crassum et solidum est.’ Hom. 4. c. 9. and Bishop Huet, commenting on Origen, says, ‘Deus, cui anima similis est, juxta Originem, reapse corporalis est, sed, graviorum tantum ratione corporum incorporeus.’ and again ‘Angelos porro propter eximiam corporum subtilitatem, spirituales dixerit, habita corporum nostrorum ratione, quae crassa sunt.’ as matter then is essentially active in it’s modes of gravitation, and Cohesive attraction, so is it in the mode called thought in animal bodies certainly, in Vegetables probably, in Minerals not impossibly.
                    
                